t c memo united_states tax_court daryl a norblom petitioner v commissioner of internal revenue respondent docket no filed date daryl a norblom pro_se virginia l hamilton for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively after a concessions by the parties the issues for decision are whether the wages received by petitioner are taxable whether petitioner is liable for the addition_to_tax for failure_to_file a return pursuant to sec_6651 in the amount of dollar_figure and whether petitioner is liable for the addition_to_tax for underpayment of estimated_tax pursuant to sec_6654 in the amount of dollar_figure no facts have been stipulated petitioner resided in golden colorado on the date the petition was filed in this case in petitioner worked for aspen office furniture and denver post from which he received wages in the amounts of dollar_figure and dollar_figure respectively the wages from aspen office furniture were reported on a form_w-2 wage and tax statement and dollar_figure of federal_income_tax was withheld the wages received from denver post were self-employment_income reported on form- miscellaneous income in addition petitioner received a taxable state_income_tax refund from the colorado department of respondent conceded that the notice_of_deficiency did not reflect petitioner's withholding of dollar_figure petitioner conceded that he must include in his gross_income a refund of state_income_tax revenue in the amount of dollar_figure petitioner failed to file a federal_income_tax return petitioner testified that he worked for aspen office furniture and denver post where he earned wages not income during the taxable_year petitioner's contention that he had no tax_liability is based on various tax_protester arguments petitioner is a classic tax_protester raising traditional protester arguments such arguments are repeatedly rejected 640_f2d_1014 9th cir and need not be addressed by this court 737_f2d_1417 5th cir 80_tc_1111 nieman v commissioner tcmemo_1993_533 the second issue is whether petitioner is liable for the addition_to_tax pursuant to sec_6651 petitioner bears the burden of proving that respondent's determination is incorrect rule a 290_us_111 sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time united_states v boyle supra pincite sec_301 c proced and admin regs the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioner testified that he did not file a federal_income_tax return for because he had no tax_liability for that year based on the record we find petitioner intentionally failed to file his federal_income_tax return and is liable for the addition_to_tax pursuant to sec_6651 finally we address the issue of the addition_to_tax for failure to pay estimated income_tax under sec_6654 for the tax_year this court stated in 33_tc_1071 this section has no provision relating to reasonable_cause and lack of willful neglect it is mandatory and extenuating circumstances are irrelevant petitioner has failed to show that he did not underpay his estimated_tax accordingly respondent's determination is sustained to reflect the foregoing decision will be entered under rule
